The opinion of the"court was delivered by
Redfield, J.
The object of the present bill is to enjoin the party from pursuing a judgment at law. This judgment was founded upon an award of arbitrators. A trial was had, at law, upon the merits of the award.
The grounds alleged in the bill for setting aside the award and enjoining the judgment, are ;—
1. That the original claim, allowed by the arbitrators, was wholly groundless.
2. That the arbitrators awarded upon matters not within the scope of the submission.
3. That the orator had no sufficient notice of the time and place of hearing before the arbitrators.
It is no doubt true, that there will be found in the books some little contrariety in the principle of the cases decided, *483in regard to the points involved in the present case. 1. How far the judgment of a court of law is liable to be overreached in a court of equity; 2. Upon what grounds an award of arbitrators is impeachable, either in law or equity.
Upon the first point, notwithstanding some early cases to the contrary, it is now, I apprehend, well settled, that a court of equity will not examine into the foundation of the judgment of a court of law, upon any ground, which either was tried, or might have been tried, in the court of law. The judgment of a court of law is conclusive upon all the world, as to all matters within its cognizance. If a party fail there by not presenting his defence, when he should have done it, and, but for his own neglect, would have done it, he can have no redress in a court of equity; much less can he expect relief in a court of equity, when he has had a full trial at law upon the very grounds which he now wishes to urge anew. For a court of equity to grant relief in any such case, would be but to sit as a court of errors, upon the proceedings of the courts of common law, which would be a very invidious, as well as a very unwarrantable assumption.
Equity has sometimes interfered to grant relief, when a party by accident or mistake, without his own default, or by the fraud of the opposite party, has failed of an opportunity to present his defence. So, too, when the ground of defence was exclusively of an equitable character, and such as would not avail the party at law. Beyond this, I know of no good ground upon which a court of equity could interfere to enjoin the party from pursuing a judgment at law. I am aware, however, that there may be found many cases, but not of a very high character for authority, which have gone somewhat beyond this.
In the present case there is no pretence, that the party did not have full opportunity to urge his defence in the court of law. The case was there fully tried, upon its merits, before the jury, questions of law reserved, and finally decided in this court.
The question, how far the matters passed upon by the arbitrators were within the submission, and how far the orator received legal and sufficient notice, were fully cognizable in a court of law. That was the proper tribunal, and the only *484proper tribunal in which to urge any such defence. Those questions were there fully heard and determined against the orator. With that decision he must be content. Bonner v. Liddell et al., 5 E. C .L. 20. Bean v. Farnam et al., 6 Pick. 269. Matter of Cargey and Aitchison, 16 E. C. L. 80.
But partiality or corruption in the arbitrators, or fraud in the party in obtaining the award, are grounds of defence exclusively of equitable cognizance. Wills v. Maccarmick, 2 Wills .148. Braddick v. Thompson, 8 East. 344. In the English practice, I conclude, all arbitrations are made rules of court, and any irregularity in the proceedings is remedied by application to the court to set aside the award. This is more convenient than a resort to chancery, which the party must there do, if he delay until suit brought upon the award. Swinford v. Burn, 5 E. C. L. 438.
In the present case it is not alleged, in the bill, that the arbitrators were guilty of partiality or corruption. We have then nothing to do with any evidence or inference upon that point. The orator, if he prevail, can only do so upon such grounds as are alleged in his bill.
It only remains to consider how far the orator is entitled to relief, on the ground of fraud in the defendant, in obtaining an unjust award.
The kind of fraud, which it is necessary to prove upon a party prevailing before arbitrators, in order to justify a court of equity in setting aside the award, it is not important, perhaps, here to consider, beyond that which is proved in the present case. It is very certain, that the mere fact, that the party offered, and prevailed before the arbitrators upon, a groundless claim, is no ground of charging him with fraud. This he might have' done with perfect innocence and sincerity. It is necessary something more should be shown. And I feel very confident, that the fact, that the party making the claim considered it one of doubtful equity, or even that he might honestly have believed that the claim was not well founded, either in law or equity, if all the facts known to him were fairly laid before the arbitrators, and they allowed the claim, is no such fraud as will justify a court of equity in interfering. The party must, either by suggestion of falsehood, or the suppression of truth, have presented to the arbitrators a state of facts in regard to the merits of the claim, which *485were factitious, ánd which the party at the time believed to be such. And it is questionable even how far such a case will justify a court of equity in setting aside the award. Some cases of good authority seem to justify such a course. It is certain nothing short of this would justify it.
But, in the present case, there is no approach towards any such state of facts proved. It is even now doubtful how far the claims, for which the defendant obtained an award, were not well founded. It is, perhaps, probable some or all of them were not well founded. This, however, is now attempted to be made out by presumption and inference mainly, which, after such a lapse of time, is, to say the least, wholly unsatisfactory. Upon the question of the justness of the original claims, different members of the court entertain different opinions ; but all agree, that the case is merely doubtful upon that point. And there is no proof tending to show that the defendant did not present these claims to the arbitrators in perfect good faith, and upon the full state of the facts, as he believed them to exist. For a court of chancery to interfere to set aside the award, would be but to try the case upon its original merits, after such a lapse of time, and with appliances and opportunities far less fitted to ascertain the real facts in the case than were at the command of the arbitrators. The decree of the Chancellor, dismissing the orator’s bill, is affirmed with costs.